Title: To James Madison from Robert Wright, 9 February 1815
From: Wright, Robert
To: Madison, James


        
          Sir
          Washington Feby 9. 1815
        
        On the appointment of the Honnble. Gabriel Duvall to be a Judge, I was honored by the Recommendation of the Republican Delegation of Maryland as his Successor, and being informed that Mr Bacon has resigned, I feel it due, to the deranged State of my Funds in the public Service to inform you that, the appointment to that office will be very acceptable, to Yr mo. Obt Servt
        
          Robert Wright
        
      